DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 was filed and is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In regard to claim 1, line 13 should be amended to recite “wherein the optical axis of the optical cover is substantially parallel to an optical axis of the light source”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,125,414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
To specifically address the differences between the claims, US 11,125,414 B2 recites in lines 24-30 an initial light shape generated by lens that is non-rotationally symmetric and an optical cover which yields a rotational symmetric light shape. In lines 15-16 of the instant application, the applicant recites that “the lens produces a first light shape that is rotationally symmetric, and the optical cover produces a second light shape that is non-rotationally symmetric”. Both of these variations were captured in the initial filing of the parent application. The Examiner rejected under 35 USC 112(a) in the parent application in the Office Actions mailed 01/08/2020 and 05/29/2020 however obviated this rejection in the Final Rejection mailed 09/30/2020—arguments filed 06/22/2020 in the parent applicant were satisfactory to the Examiner as the optical cover’s structure became well defined. However, in the case of the instant application, the applicant recites a feature, that is, non-rotational/rotational or rotational/non-rotational symmetry in the light shapes created by the lens and optical cover, respectively, which was captured in the original filing. Where the allowable subject matter of the parent application was directed largely to the detailed features of the optical cover, the instant application serves to protect that which has already been disclosed as alternatives in the parent. The Examiner must obligate association between the issued patent of the parent application and the instant application, and thus a Terminal Disclaimer is required. 

Allowable Subject Matter
Claims 1-15 would be allowable upon timely filing of a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Du et al (US 2017/0241622 A1) disclose a light distribution module.
Watanabe et al (US 2004/0095768 A1) disclose a cover lens.
Bechtel et al (US 8,010,319 B1) disclose a light emitting optical system.
Householder (US 9,683,717 B1) disclose an asymmetric area light.
Kuo et al (US 6,019,493) disclose an LED lamp.
Roney et al (US 5,632,551) disclose an LED lamp assembly.
Schenkl (US 9,170,001 B2) disclose a light emitting device.
Winkler et al (US 2,253,409) disclose a light projector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875